Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) 	A product and a process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) 	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 8-9, and 11, drawn to a wearable drug delivery device, and claims 20-21, 23-24, and 29-30, drawn to an insertion mechanism for a drug delivery device.
Group II, claims 37-39 and 41-44, drawn to a method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an insertion mechanism for a drug delivery device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Meehan et al. (WO 2017/007952 A1).
Meehan teaches, see FIG. 1A-2E, an insertion mechanism (Needle Insertion Mechanism: 185) including a trocar or hollow needle (Needle: 240A); a cannula (Cannula: 240B) axially aligned with the trocar or hollow needle (240A) at least during operation of the insertion mechanism and including a hollow interior (“Needle 240A is coaxially inside of Cannula 240B,” see [p.0043] discussing how cannula 240B is axially aligned with hollow needle 240A and includes a hollow interior); a housing (see FIG. 2A-2B) having a proximal end (end including Cap: 210) and a distal end (end including Exterior Septum: 245); a cannula guide (Carrier: 220) carrying the cannula (240B) and movable relative to the housing between a first position and a second position, the cannula guide (220) being located at the distal end (245) of the housing in the second position, see [p.0041]; a hub (Needle Hub Assembly: 225) carrying the trocar or hollow needle (240A) and removably connected to the cannula guide (220; see [p.0042]); an insertion biasing member (Primary Spring: 215) initially retained in an energized state between the proximal end (210) of the housing and the hub (225), see [p.0041]; and a retraction biasing member (Secondary Spring: 260) retained between the hub (225) and the cannula guide (220), see FIG. 2D and [p.0043].
During a telephone conversation with Michael Furmanek of Marshall, Gerstein & Borun LLP on May 11th, 2021 a provisional election was made without traverse to prosecute the invention of a wearable drug delivery device, claims 1-4, 8-9, and 11, and the invention of an insertion mechanism for a drug delivery device, claims 20-21, 23-24, and 29-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 37-39 and 41-44 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 9 recite the limitation "the housing" in Line 2.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if the applicant is referring to the main housing or the insertion mechanism housing.  Therefore, for the purpose of the rejection, the element of “the housing” will be taken to encompass the “insertion mechanism housing”.

Claims 29 and 30 recite the limitation “the disconnect member” in Line 1.  There is insufficient antecedent basis for this limitation in the claims.  The limitation of “a disconnect member” is introduced in claim 23, but claims 29 and 30 each depend on claim 24, which depends on claim 21.  Since claims 29 and 30 include a feature that is introduced in claim 24, i.e., “the deformable tab”, the Examiner suggests amending claim 24 to depend on claim 23. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 20-21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meehan et al. (WO 2017/007952 A1), hereinafter referred to as Meehan.

Regarding claim 1, Meehan teaches (see FIG. 1A-2E):
A wearable drug delivery device (Patch Pump: 100) comprising: a main housing (Patch Pump 100 housing depicted in FIG. 1A); a container (Drug Container: 130) disposed in the main housing (100); an insertion mechanism (Needle Insertion Mechanism: 185) disposed in the main housing (100); a fluid pathway connector (Fluid Pathway: 270) defining a sterile fluid flowpath between the container (130) and the insertion mechanism (185) at least during drug delivery, see [p.0039]; and the trocar or hollow needle (Needle: 240A), a cannula (Cannula: 240B) axially aligned with the trocar or hollow needle (240A) at least during operation of the insertion mechanism and having a hollow interior (“Needle 240A is coaxially inside of Cannula 240B,” see [p.0043] discussing how cannula 240B is axially aligned with hollow needle 240A and includes a hollow interior), an insertion mechanism housing (Needle Insertion Mechanism housing depicted in FIG. 2A-2B) having a proximal end (end including Cap: 210) and a distal end (end including Exterior Septum: 245), a cannula guide (Carrier: 220) carrying the cannula (240B) and movable relative to the insertion mechanism housing (185) between a first position and a second position, the cannula guide (220) located at the distal end (245) of the insertion mechanism housing (185) when in the second position, see [p.0041], a hub (Needle Hub Assembly: 225) carrying the trocar or hollow needle (240A) and removably connected to the cannula guide (220), see [p.0042], an insertion biasing member (Primary Spring: 215) initially retained in an energized state between the proximal end (210) of the insertion mechanism housing (185) and the hub (225), see [p.0041]; and a retraction biasing member (Secondary Spring: 260) retained between the hub (225) and the cannula guide (220), see FIG. 2D and [p.0043].


Regarding claim 2, Meehan teaches (see FIG. 2A):
The wearable drug delivery device of claim 1, further comprising a manifold (Internal Funnel: 235) configured to fluidly connect the hollow interior of the cannula (240B) and the fluid pathway connector (270), and wherein the cannula guide (220) is a manifold guide, see [p.0040].

Regarding claim 3, Meehan teaches (see FIG. 2E):
The wearable drug delivery device of claim 2, comprising a disconnect member (Tab Separators: 255) configured to disconnect the manifold guide (220) and the hub (225) when the manifold guide (220) moves to the second position, thereby allowing the retraction biasing member (260) to move the hub (225) in a proximal direction, see [p.0042].

Regarding claim 4, Meehan teaches (see FIG. 2B-2E):
The wearable drug delivery device of claim 3, comprising a deformable tab (Release Tabs: 250) initially connecting the manifold guide (220) and the hub (225), the deformable tab (250) engaging the disconnect member (255) when the manifold guide (220) occupies the second position to disconnect the manifold guide (220) and the hub (225), see [p.0042].



Regarding claim 20, Meehan teaches (see FIG. 2A-2E):
An insertion mechanism (Needle Insertion Mechanism: 185) for a drug delivery device (see FIG. 1A-1D, Patch Pump: 100), the insertion mechanism (185) comprising: a trocar or hollow needle (Needle: 240A); a cannula (Cannula: 240B) axially aligned with the trocar or hollow needle (240A) at least during operation of the insertion mechanism and including a hollow interior (“Needle 240A is coaxially inside of Cannula 240B,” see [p.0043] discussing how cannula 240B is axially aligned with hollow needle 240A and includes a hollow interior); a housing (Needle Insertion Mechanism housing depicted in FIG. 2A-2B) having a proximal end (end including Cap: 210) and a distal end (end including Exterior Septum: 245); a cannula guide (Carrier: 220) carrying the cannula (240B) and movable relative to the housing (185) between a first position and a second position, the cannula guide (220) being located at the distal end (245) of the housing (185) in the second position, see [p.0041]; a hub (Needle Hub Assembly: 225) carrying the trocar or hollow needle (240A) and removably connected to the cannula guide (220), see [p.0042]; an insertion biasing member (Primary Spring: 215) initially retained in an energized state between the proximal end (210) of the housing (185) and the hub (225), see [p.0041]; and a retraction biasing member (Secondary Spring: 260) retained between the hub (225) and the cannula guide (220), see FIG. 2D and [p.0043].

Regarding claim 21, Meehan teaches (see FIG. 2A-2B):
The insertion mechanism (185) of claim 20, further comprising a manifold (Internal Funnel: 235) in fluid communication with the hollow interior of the cannula (240B), and wherein the cannula guide (220) is a manifold guide that carries the manifold (235), see [p.0040].

Regarding claim 23, Meehan teaches (see FIG. 2B, FIG. 2E):
The insertion mechanism (185) of claim 21, comprising a disconnect member (Tab Separators: 255) configured to disconnect the manifold guide (220) and the hub (225) when the manifold guide (220) moves to the second position, see [p.0042].

Regarding claim 24, Meehan teaches (see FIG. 2B-2E):
The insertion mechanism (185) of claim 21, comprising a deformable tab (Release Tabs: 250) initially connecting the hub (225) and the manifold guide (220) in an initial state, the deformable tab (250) configured to deform to allow the manifold guide (220) and the hub (225) to disconnect, see [p.0042].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meehan (WO 2017/007952 A1), as applied to claim 1 above, and further in view of Destefano et al. (WO 2016130679 A2), hereinafter referred to as Destefano.

Regarding claim 11, Meehan teaches (see FIG. 3A-3G):
The wearable drug delivery device of claim 3, comprising: a deformable tab (see FIG. 2B, Release Tabs: 250) initially connecting the manifold guide (220) and the hub (225), see [p.0042]; a spring-biased retaining member (carrier arm: 275, biased by start button spring 315 and connected to carrier 220, see [p.0041]) initially retaining the deformable tab (250) in connection with the manifold guide (220) and the hub (225) (“Start Button Spring [315] aids in preventing the accidental release of the energy stored in the Primary Spring 215 by forcing the Start Button 105 away from the move away from the Carrier Arm 275 when armed,” see [p.0046]; release of primary spring 215 leads to the disconnection of the manifold guide 220 from the hub 225, see [p.0042]); the spring-biased retaining member (275) configured to engage the disconnect member (255) (carrier arm 275 is connected to 
However, Meehan does not explicitly disclose the spring-biased retaining member (275) configured to rotate relative to the deformable tab (250) during operation of the insertion mechanism, wherein rotation of the spring-based retaining member (275) allows the deformable tab (250) to move relative to the manifold guide (220) such that the manifold guide (220) disconnects from the hub (225).
Destefano, in the same field of endeavor, teaches (see FIG. 17A-23) a spring-biased retaining member (housing: 3202, biased by a spring, labeled “rotational biasing axial translation of the hub and the needle, i.e., housing rotates relative to needle hub; see also Page 33, Line 33 through Page 34, Line 1, discussing how connection arms 3286A are engaged with the needle hub 3212, thereby coupling axial translation of clip 3286 and needle hub 3212; therefore, spring-biased retaining member 3202 is configured to rotate relative to the deformable tab 3286A during operation of the insertion mechanism), wherein rotation of the spring-biased retaining member (3202) allows the deformable tab (3286A) to move relative to the manifold guide (3282, 3286) such that the manifold guide (3282, 3286) disconnects from the hub (3212) (see Page 33, Lines 12-18 and Page 34, Lines 3-12 discussing how rotation of housing 3202 causes axial translation of clip 3286 in the distal direction, which allows clip 3286 to engage with flex arms 3220D; upon engagement and alignment of followers 3212A with the proximal portion 3204A of guide surfaces 3204, connection arms 3286A of clip 3286 disengage from needle hub 3212 by flexing outward, see FIG. 18C, allowing clip 3286, which is permanently engaged to cannula retainer 3282, see Page 34, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Meehan to incorporate the teachings of Destefano (a spring-biased retaining member that rotates in order to allow disconnection of the manifold guide and hub) by incorporating a torsional spring (similar to the rotational biasing member 3210 taught by Destefano) to the outside of the housing of insertion mechanism (Meehan: 185) and by modifying the declined ramp (Meehan: 310) to extend helically in the distal direction (similar to the guide surfaces 3204 of housing 3202 taught by Destefano), in order to allow the spring-biased retaining member (Meehan: 275) connected to the manifold guide (Meehan: 220) to rotate along the declined, helical ramp upon the de-energizing of the rotational biasing member (Destefano: 3210), which could be triggered by pushing on the start button (Meehan: 105), thus allowing the manifold guide (Meehan: 220) to disconnect from the hub (Meehan: 225), for the purpose of providing an infusion system that is precise, reliable, low cost, light weight, safe, and simple to use by clinicians and patients alike, see Destefano Page 2, Lines 29-32, wherein the one-step triggering of a torsional spring allows for needle and cannula insertion, sterile medicament delivery to a patient, and needle retraction, nearly simultaneously.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783     

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783